Citation Nr: 0030390	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-13 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for hidradenitis 
suppurativa, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
June 1967.

This matter arises from a November 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDING OF FACT

The veteran's hidradenitis suppurativa is manifested by 
extensive lesions with constant exudation and itching, 
without ulceration, exfoliation, crusting, or systemic or 
nervous manifestations.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for hidradenitis suppurativa have not been met.  
38 U.S.C.A. §§ 1155 (West 1991), 5103A (Public Law 106-475, 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000)); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the duty to assist the 
veteran has been met and that the record as it stands allows 
for an equitable determination of the veteran's appeal.  38 
U.S.C.A. § 5103A (Public Law 106-475, Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000)). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

The veteran was granted service connection for hidradenitis 
suppurativa effective March 1991.  He is currently assigned a 
30 percent rating pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7806, which refers to eczema.  The veteran's 
hidradenitis suppurativa is rated by analogy, as eczema is 
the most closely related disability.  38 C.F.R. § 4.20 
(1999).  A 30 percent rating under Diagnostic Code 7806 is 
assigned for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A maximum rating of 50 
percent is assigned for ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant condition.

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against a rating in 
excess of 30 percent for hidradenitis suppurativa.  The 
veteran was afforded a VA examination in July 1998.  He 
complained of constant symptoms of pain and drainage in the 
affected areas of his axillae, groin, crease between the 
buttocks, genitalia, and lower abdomen.  The examiner found 
no evidence of ulceration or exfoliation at the time, but 
there was a raised, red, angry appearing lesion, one 
centimeter (cm) in diameter above the intergluteal crease on 
the right side.  There was no other evidence of active 
disease.  There were numerous scars at the sites of previous 
activity and 3 smaller areas of active drainage in the right 
axilla.  The diagnosis was reported as hidradenitis 
suppurativa.  

Further VA examination performed in April 1999 included 
photographs of the veteran's skin.  He again complained of 
constant drainage.  He reported that he used to have large 
swelling in his axillae, groin, and abdomen, but it had 
subsided over the last few years with constant drainage 
instead.  He stated that one of the lesions in the center of 
the right axilla had been draining until the previous week.  
The examiner found multiple scars with a central depression 
of opening that drainage came from in both axillae, which 
measured from 2 cm long to about .5 cm in width.  There were 
6 scars in the right axilla and about 4 scars of similar size 
with central depression of the previous openings from 
drainage in the left axilla.  None were erythematous or 
draining actively.  There were also 3 scars on the lower 
abdomen near the belt line with central openings of previous 
discharge that were a little bit erythematous, and three 
scars in each of the groin areas and in the gluteal region.  
There was no ulceration of any of these scars, no crusting, 
and no exfoliation.  There were no associated system or 
nervous manifestations.  There was no indication in the 
associated photographs that the scars were exceptionally 
repugnant.  The examiner reported a diagnosis of hidradenitis 
suppurativa, not currently active. 

Accordingly, as the medical evidence of record shows that the 
veteran's hidradenitis suppurativa is manifested by exudation 
and complaints of pain, without evidence of ulceration, 
exfoliation, crusting, or systemic or nervous manifestations, 
a rating in excess of 30 percent is not warranted.  As the 
preponderance of the evidence is against the veteran's claim, 
it follows that there is no evidence in relative equipoise, 
and the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).   

The Board notes that the veteran's attorney has requested an 
additional VA examination due to the alleged inadequacy of 
the VA examinations performed in February 1999 and July 1998.  
In addition, on the VA Form 9 of June 1999, he requested an 
advisory medical opinion and an adequate reasons and bases 
for the denial of the veteran's claims.  Notwithstanding the 
characterization of these issues as separately appealable 
issues, they are ancillary to the veteran's underlying claim, 
and are not separately appealable issues.  These ancillary 
issues may be contested only as part of an appeal on the 
merits of the decision on the primary issue.  

Specifically with regard to the request for an advisory 
medical opinion, the law provides that, when warranted by the 
medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not VA employees.  38 C.F.R. 
§ 3.328 (1999).  Further, approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  In the present case, the VA 
examination reports of April 1998 and February 1999 are more 
than adequate to assess the veteran's current disability and 
there is no evidence to support a finding that the issue of 
an increased rating for a skin disability is of such 
complexity as to warrant an independent medical opinion.  


ORDER

Entitlement to a rating in excess of 30 percent for 
hidradenitis suppurativa is denied.



		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals

 

 
- 5 -


- 4 -


